ORDER
An adversary hearing having been held on the petition for writ of mandate to direct respondent court and judge to rule immediately on relator’s claim;
This Court finds, concludes and holds that a writ of mandate should not issue herein for the following reasons:
1. The essential facts necessary to determination of the issue herein are not in the record before us. Section 93-9107, R.C.M.1947.
2. The remedy at law is adequate. Section 93-9103, R.C.M. 1947. Stewart v. State, 135 Mont. 323, 340 P.2d 151, and cases cited therein.
3. Relator has failed to carry his burden of proving respondent’s failure to perform a clear legal duty. State ex rel. Lucier v. Murphy, 156 Mont. 186, 478 P.2d 273, and cases cited therein.
Accordingly the petition is denied without prejudice.